Title: To George Washington from Captain Henry Lee, Jr., 18 January 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
Scotts farm [Pa.] Jany 18th [1778]

Col. Hellum of the militia, now a prisoner in Philada, in a memorandum of intelligence sent me this day, says, that an officer of the Anspachers engages to bring off three hundred of that corps, provided the command can be ensured him. He also mentions, that there are several persons throughout the country contracting for horses for the use of the Philada, light dragoons now raising.
There are a few horses in this neighbourhood well adapted for the service, whose value is superior to the price allowed by the states. These horses will fall into the enemys hands. There is lately an instance, of one of them being stolen & taken into the city—With the most profound respect your Excellencys most Obt H. Servt

Heny Lee Jr

